DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/20 has been entered.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 12/8/20. The claims 1, 4-11, 14-17, 29, 31-35, 40-43 are pending. The claims 4, 9, 10, 14, 15, 31, 40 and 41 have been amended. Claims 40-42 are new. 
Response to Arguments
Applicant’s arguments, filed 12/8/20, with respect to the rejection of claims 1, 4-11, 14-17, 33-35, 40 and 41 under 35 USC 102(a)(1) as being anticipated by McCllelan et al (US2014/0128888) have been fully considered but are not persuasive. Applicant argues, McCllelan fails to recite “a first sheath opening located at the first sheath distal end connected by a tubular passage to a second sheath opening located at the second sheath distal end” since Fig. 2A does not include a “tubular passage” connecting the distal ends of the sheath 15. Examiner respectfully disagrees, the sheath 15 of McCllelan is substantially constant with a side opening for the suture to pass through. The diameter is substantially the same for the entire length of the sheath 15 as shown in Fig. 1. 
Applicant’s arguments, filed 12/8/20, with respect to the rejection of claims 29, 31-32 and 42 under 35 USC 103 as being unpatentable over Ferguson (US2015/0142050) in view of Cooper (US5683417) have been fully considered but are not persuasive. Applicant argues, the substitution of the barbed suture of Cooper for the suture of Ferguson is improper since Ferguson discloses “the first piece of suture material extends longitudinally through the circular soft wall in such a manner that the soft 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath”. It is unclear how the suture is spaced outward from the sheath. For Examination purposes, Examiner interprets the limitation as the state prior to passing the suture through the sheath. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,15, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 15 recite “wherein a diameter of the exit hole is approximately equal to a diameter of the sheath”. There is no support for the claimed limitation in Applicant’s disclosure. The suture 12 is intended to pass through an exit hole 26 and the sheath 14, however there is no recitation of the diameter of the exit hole 26 being approximately equal to the diameter of the sheath 14. Therefore, there is no support in the specification for the claimed limitation. 
Claim 31 recites “the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath”. There is no support for the claimed limitation in Applicant’s disclosure. The suture 12 appears to make contact with the sheath along its length as shown in Fig. 3B of the disclosure. Further, there is no support in the specification for the claimed limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-11, 15-17, 34-35, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClellan et al (US2014/0128888) (“McClellan”). 
Regarding claim 1, McClellan discloses a tissue closure assembly, comprising: 

a suture having a first distal end (25, see Fig. 1) and a second distal end (55, see Fig. 1) with the first distal end fixed to the first sheath opening (the two sections 25 and 30 are fixed together, Paragraph [0024]) to form an adjustable loop, wherein a plurality of barbs (protrusions 60, Paragraph [0026], see Fig. 1) on the suture permit movement of the suture in a first direction relative to the sheath and restrict movement in a second direction relative to the sheath (Paragraph [0026]). 
Regarding claim 5, McClellan discloses the tissue closure assembly of claim 1, wherein the first suture distal end is fixedly received within the sheath at the first sheath distal end (Paragraph [0024], see Fig. 1).
Regarding claim 6, McClellan discloses the tissue closure assembly of claim 5, wherein the suture is fixedly attached to the sheath with an adhesive (Paragraph [0024]). 
Regarding claim 7, McClellan discloses the tissue closure assembly of claim 1, wherein the second suture distal end is received in the second sheath distal end (see Fig. 1). 
Regarding claim 8, McClellan discloses the tissue closure assembly of claim 1, comprising an exit hole (second opening 45, see Fig. 1) located in the sheath between the first sheath distal end and the second sheath distal end (see Fig. 1). 
Regarding claim 9, McClellan discloses the tissue closure assembly of claim 8, wherein the second distal end of the suture is configured to be received within the exit hole (second opening 45, see Fig. 1) and a diameter of the exit hole is approximately equal to a diameter of the sheath (the diameter of the opening 45 is approximately the same diameter as the sheath at least at the entrance of the opening, see Fig. 1). 13
Regarding claim 10, McClellan discloses the tissue closure assembly of claim 1, wherein the sheath is made of a fibrous material (braid 15 is made of a braided material; Paragraph [0022]).

Regarding claim 40, McClellan discloses the tissue closure assembly of claim 1, wherein the sheath includes a tubular wall defining the first sheath opening at the first sheath distal end and the second sheath opening at the second sheath distal end (sheath 15 defines the tubular wall by being hollow 27, see Fig. 1).  
Regarding claim 41, McClellan discloses the tissue closure assembly of claim 40, comprising an exit hole (second opening 45, see Fig. 1) extending through the tubular wall for accepting the second end of the suture (see Fig. 1). 

Regarding claim 11, McClellan discloses a method, comprising:
attaching a first piece of tissue (tissue on first end of body part, Paragraph [0006]) to a second piece of tissue (tissue on second end of body part, Paragraph [0006]) via a flexible construct including a sheath (braid 15) having a substantially constant diameter extending from a first distal sheath end (30, see Fig. 1) to a second sheath distal end (35, see Fig. 1) and a first sheath opening (opening at 30, the braid 15 has a hollow core 27 and opening at each end, see Fig. 1, Paragraph [0024]) located at the first sheath distal end (see Fig. 1) connected by a tubular passage to a second sheath opening (opening 40, see Fig. 1, Paragraph [0025]) located at the second sheath distal end (see Fig. 1); and
a barbed suture (20) having a plurality of barbs (protrusions 60, Paragraph [0026], see Fig. 1) located between a first suture end (25, see Fig. 1) and a second suture end (55, see Fig. 1) with the first suture end fixed to the first sheath opening to form an adjustable loop (the two sections 25 and 30 are fixed together, Paragraph [0024]), wherein the second suture end is inserted in the second sheath opening when a diameter of the second distal sheath end is in an unexpanded configuration (end 25 of 
Regarding claim 15, McClellan discloses the method of claim 14, wherein said attaching step includes: passing the second suture end through an exit hole (second opening 45, see Fig. 1) in a side of the sheath (see Fig. 12), wherein a diameter of the exit hole is approximately equal to diameter of the sheath (the diameter of the opening 45 is approximately the same diameter as the sheath at least at the entrance of the opening, see Fig. 1). 
Regarding claim 16, McClellan discloses the method of claim 11, wherein said attaching step includes: surrounding the first piece of tissue and the second piece of tissue with the barbed suture and the sheath (where the device would be tightened to join two pieces of tissue, Paragraph [0006]).
Regarding claim 17, McClellan discloses the method of claim 11; wherein the first piece of tissue and the second piece of tissue are portions of the same tissue (the device is used to join two portions of a cut tendon, Paragraph [0042]).
Regarding claim 35, McClellan discloses the method of claim 11, wherein the sheath is made of a polymer material (Paragraph [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCllelan (US2014/0128888) in view of Cooper (US5683417). 
Regarding claim 4, McClellan discloses the tissue closure assembly of claim 1, McClellan further discloses wherein the plurality of barbs is directed towards the first suture end (see Fig. 1); yet, is silent regarding the plurality of barbs extend from the first distal end to the second distal end. 
Cooper teaches a barbed suture having a plurality of barbs 28 extending from a first suture distal end and a second suture distal end (see Fig. 2B). Where the suture is inserted into a bulbous portion 26 (interpreted as the claimed sheath) and the barbs of the suture allows the suture to pass one way through the bulbous portion 26 (C3:L5-10). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application was made to have substituted the barbed suture of Cooper for the barbed suture of Cooper because the substituted elements and their respective functions were known in the art and the results of the substitution would have been predictable and because both sutures are intended to be passed into a sheath and restricted to tighten around an object while also creating friction with the sheath.

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McCllelan (US2014/0128888) in view of Collier et al (US2007/0005110) (“Collier”). 
Regarding claim 14, McClellan discloses the method of claim 11, McClellan further discloses wherein said attaching step includes: engaging an interior wall of the sheath defining the tubular passage with the plurality of barbs to prevent the second suture end from separating from the sheath (Paragraph [0026]); yet, is silent regarding at least one of the plurality of barbs extends through an outer diameter of the sheath. Collier teaches a braided barbed suture for joining tissues (Paragraph [0002]). The suture assembly having a barbed filament 52 (suture) and braided filaments 54 (sheath). The barbed filament 52 is drawn through the filaments 54, with the barbs 4 extending outwardly beyond the periphery of the filaments 54 (see Figs. 4, 5; Paragraph [0024]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have at least some of the plurality of barbs of McClellan extend through an outer diameter of the sheath as taught by Collier in order to provide additional bite to further secure the tissue (Collier, Paragraph [0030].
Regarding claim 33, McClellan discloses the tissue closure assembly of claim 1, McClellan further discloses wherein the sheath is made of a polymer material (Paragraph [0022]); yet, is silent regarding at least one of the plurality of barbs extends through an outer diameter of the sheath. Collier teaches a braided barbed suture for joining tissues (Paragraph [0002]). The suture assembly having a barbed filament 52 (suture) and braided filaments 54 (sheath). The barbed filament 52 is drawn through the filaments 54, with the barbs 4 extending outwardly beyond the periphery of the filaments 54 (see Figs. 4, 5; Paragraph [0024]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have at least some of the plurality of barbs of McClellan extend through an outer diameter of the sheath as taught by Collier in order to provide additional bite to further secure the tissue (Collier, Paragraph [0030]. 

Claims 29, 31, 32, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US2015/0142050) in view of Cooper (US5683417). 
Regarding claim 29, Ferguson discloses a tissue closure assembly (Paragraph [0004]), comprising:
a sheath (14, Paragraph [0020]) having a substantially constant diameter extending from a first sheath end (22, see Fig. 4) to a second sheath end (26, see Fig. 4) (the sheath has a substantially constant diameter as seen in Fig. 4) and a first sheath opening located at the first sheath distal end connected by a tubular passage to a second sheath opening located at the second sheath distal end (see Fig. 4); and
a suture (10) connected to the sheath to form an adjustable loop (loop as shown in Fig. 4 is adjustable dependent on how much the length 20 is pulled through, Paragraph [0021]), wherein the suture includes a first suture end (see annotated Fig. 4) and a second suture end (see annotated Fig. 4),
wherein the first suture end and the second suture end are each movable relative the sheath within an interior diameter defined by the sheath (Paragraph [0021]) and the second suture end protrudes 
Ferguson is silent regarding the suture being a barbed suture, having a plurality of barbs that permit movement of the barbed suture in a first direction relative to the sheath and restricts movement in a second direction relative to the sheath. 
Cooper teaches a barbed suture having a plurality of barbs 28 located between a first suture end and a second suture end (see Fig. 2B). Where the suture is inserted into a bulbous portion 26 (interpreted as the claimed sheath) and the barbs of the suture allows the suture to pass one way through the bulbous portion 26 (C3:L5-10). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application was made to have substituted the barbed suture of Cooper for the outer fuzzy features of the suture of Ferguson because the substituted elements and their respective functions were known in the art and the results of the substitution would have been predictable and because both sutures are intended to be passed into a sheath and restricted to tighten around an object while also creating friction with the sheath.
Otherwise, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the suture of Ferguson to include the barbs of Cooper in order to prevent movement in one direction after the insertion into the sheath and to more easily lock the suture to the sheath (C2:L29-31 of Cooper). 

    PNG
    media_image1.png
    342
    495
    media_image1.png
    Greyscale

and the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath (the entire suture is spaced outward from both an inner diameter of the sheath and an outer diameter of the sheath at least when the suture has not been passed through the sheath). 
Regarding claim 32, Ferguson/Cooper discloses the tissue closure assembly of claim 29, the modified invention further discloses wherein a first portion of the suture adjacent the first end of the suture is in an overlapping configuration with a second portion of the suture adjacent the second end of the suture and the first portion is in engagement with the second portion (the first portion adjacent the first suture end and the second portion adjacent the second suture end overlap at a portion at center of the sleeve, see Fig. 4 of Ferguson; otherwise the first and second portions overlap when looking down an axis when both first and second portions of the suture are within the sheath, see Fig. 8 of Ferguson; the portions are engaged by being integral structure).  
Regarding claim 42, Ferguson/Cooper discloses the tissue closure assembly of claim 29, the modified invention further disclose wherein a first portion of the suture includes a first exterior surface that engages a second exterior surface on a second portion of the suture within the tubular passage (the suture portions engage by being within the same sheath, see Fig. 4 of Ferguson).  
Regarding claim 43, Ferguson/Cooper discloses the tissue closure assembly of claim 29, Fergusion further discloses wherein the suture includes a mid-portion (portion of suture that forms the loop as shown in Fig. 4) extend form the first suture end to the second suture end with the mid-portion form the adjustable loop and the adjustable loop is only a single loop (single loop as shown in Fig. 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./
Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        ,